                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )   Case No. CR: 4:19-72
                                          )
v.                                        )
                                          )
KAREN DICKERSON                           )

                                      ORDER

      This matter is before the Court on the Motion for Leave of Absence by Steven

H. Lee, counsel for Plaintiff, from December 29, 2019 through January 1, 2020. After

careful consideration, said Motion is GRANTED, however, the attorney must make

arrangements for other counsel in the event the case is scheduled for hearing or trial

during such leave.

      SO ORDERED, this WK day of December 2019.




                                        _________________________________________
                                           ___________
                                                    _ ________________
                                                                    _______
                                        CHRISTOPHER
                                           RISTOPHER L. RAY
                                        UNITED STATES 0$*,6757$7(-8'*(
                                        SOUTHERN DISTRICT OF GEORGIA
